The defendant at most only got color of title to the land in controversy under his deed from the tax collector, and *Page 401 
the question then is, Has his title become perfected by adverse possession for twenty years? But one answer is possible; for the facts plainly show that the owner's dominion over and free enjoyment of the land have not been disturbed or interfered with by the defendant, either in fact or in law. He has done nothing to indicate a claim of property of a character to attract the attention of the true owner, and has exercised no public acts of ownership such as he might not naturally exercise over property he did not claim to own. He has in fact had no possession except "by occasionally going upon the land." It is manifest that such a possession cannot operate as a disseizin of the legal owner; and, if the contrary were true, whatever possession the defendant has had since November 8, 1861, is to be regarded as having been under his quitclaim deed, and therefore not in opposition to the plaintiff's prior mortgage title, but in subordination to it.
Judgment for the plaintiff.
ALLEN J., did not sit: the others concurred.